Stern, J.,
dissenting. In addition to concurring in the Chief Justice’s dissent, in my view, the narrow issue in this case is whether a noncharter municipality of Ohio may effectively enact an emergency zoning ordinance without complying with It. C, 713.12. In resolving that issue, a discussion of the applicable sections of Article XVIII of the Ohio Constitution is in order.
Article XVIII has been the subject of controversy since its adoption on September 3, 1912, and its effect upon both charter and noncharter municipalities has been the subject of numerous law suits. In Perrysburg v. Ridgway (1923), 108 Ohio St. 245, this court endeavored to put at rest the issue of the authority granted by Section 3 of Article XVIII of the Ohio Constitution, holding in paragraph five of the syllabus that:
“The grant of power in Section 3, Article XVIII, is equally to municipalities that do adopt a charter as well as those that do not adopt a charter, the charter being only the mode provided by the Constitution for a new delegation or distribution of the powers already granted in the Constitution. (State, ex rel. City of Toledo, v. Lynch, Auditor, 88 Ohio St. 71, 102 N. E. 670, 48 L. R. A. [N. S.], 720, Ann. Cas., 1914D, 949, disapproved upon the proposition that a charter is a prerequisite to the exercise of home, rule powers under Section 3, Article XVIII.)”
In addition to disapproving that prior holding, this court, in paragraphs one, three and four of the syllabus in Perrysburg, supra, provided, as follows:
“1. Since the Constitution of 1912 became operative, all municipalities derive all their ‘powers of local self-*162government’ from the Constitution direct, by virtue of Section 3, Article XVIII, thereof.
it# # #
“3. The above constitutional grant of power to municipalities is ‘self-executing,’ in the sense that no legislative action is necessary in order to make it available to the municipality.
“4. The exercise of ‘all powers of local self-government,’ as provided in Article XVIII, Section 3, is not in any wise dependent upon or conditioned by Section 7, Article XVIII, which provides that ‘ a municipality may adopt a charter,’ etc.”
The holding in Perrysburg remains intact today insofar as it implies that under Section 3 of Article XVIII, both charter and noncharter municipalities “shall have authority to exercise all powers of local self-government, ’ ’ and further that they may “adopt and enforce within their limits such local police, sanitary, and other similar regulations, as are not in conflict with general laws. ’ ’3
In 1954, this court examined the procedural restrictions with which noncharter municipalities must comply, holding in paragraph two of the syllabus in Morris v. Roseman (1954), 162 Ohio St. 447, that:
“An Ohio municipality which has not adopted a charter for its government, as authorized by Section 7, Article XVIII of the Constitution of Ohio, must, in the passage of its legislation, follow the procedure prescribed by the statutes enacted pursuant to the mandate of Section 2, Article XVIII of the Constitution.”
With that portion of the syllabus of Morris, supra, I have no quarrel, for, as Justice Zimmerman correctly reasoned therein, there must be procedural guidelines for all municipalities in effecting their local self-government, and Section 2 of Article XVIII placed a mandatory duty *163upon the General Assembly to enact “general laws * * * to provide for the incorporation and government of cities and villages * * *.” Justice Zimmerman then stated that: “If a municipality adopts a charter [under authority of Section 7 of Article XVIII] it thereby and thereunder has the power to enact and enforce ordinances relating to local affairs, but, if it does not, its organisation and operation are regulated by the statutory provisions covering the subject.” (Emphasis added.)
A noncharter municipality then must comply with the procedural statutory requirements set forth by the General Assembly for the passage of ordinances, but this procedure may differ with regard to the nature of the ordinance being passed.
We are concerned herein with an ordinance passed as emergency legislation, and it should be of no consequence that its subject matter concerns zoning. Municipalities have authority to enact ordinances relating to zoning. (Pritz v. Messer [1925], 112 Ohio St. 628), and the constitutionality of emergency legislation enacted by municipalities has been upheld. (Shryock v. Zanesville [1935], 92 Ohio St. 375.)
Further, in Vansuch v. State, ex rel. Fetch (1925), 112 Ohio St. 688, 689, this court, referring to Shryoclc, stated that:
“* * * the council of the municipality is authorized to pass emergency ordinances necessary for the immediate preservation of the public peace, health and safety. Such ordinances do not require publication, and are not subject to the referendum, but go into immediate effect.”
Vansuch involved an emergency ordinance calling for the reorganization of the police department. The court found that the ordinance had been passed as an emergency ordinance in compliance with proper procedure and that there was no evidence of any challenge by any proceeding until the bringing of the suit 60 days subsequent to the passage of the ordinance. The court then concluded, at page 689, that “no action of any kind appears to have been taken ydthin the 30 days prescribed therefor by Section *1644227-2, General Code. [R. C. 731.29.] In- consequence whereof such ordinance must now be considered effective immediately upon its passage, and the question of its emergency character, determined by the council, will not be inquired into.” The emphasis in that case was properly focused upon the nature of the ordinance, i. e., emergency legislation, rather than its subject matter.
We are now involved, as was this court in Morris v. Roseman, supra, with an ordinance of the nature of emergency legislation, having zoning as its subject matter. I reiterate that I do not take exception to the holding in Morris, to tile effect that noncharter municipalities must comply with the procedural guidelines set forth by the General Assembly under the authority of Section 2 of Article XVIII of the Constitution, and therefore, were this merely a zoning ordinance, I would agree that the requirements of R. C. Chapter 713 must be met. I do not, however, agree with that holding to the extent that it concludes that zoning ordinances and emergency zoning ordinances are one and the same and that each must be enacted in accordance with the procedure set forth in R. C. Chapter 713.
The General Assembly has adopted specific statutes governing procedures for the enactment, by municipalities, of “emergency ordinances or measures necessary for the immediate preservation of the public peace, health, or safety in such municipal corporation's] ” and that such ordinances “shall go into immediate effect.” R. C. 731.30. This section provides further that:
“Such emergency ordinance or measures must, upon a yea and nay vote, receive a two-thirds vote of all the members elected to thé legislative authority, and the reasons for such necessity shall be set forth in one section of the ordinance or other measure.”
The classification of an ordinance as emergency legislation, then, is left to the discretion of the legislativé authority of the municipality, and I see no justification for limiting this discretion op. the basis of the subject matter *165involved in the emergency legislation. Accordingly, I disagree with this court’s unsupported analysis of the language of E. C. 713.13 and 713.14, found in Morris, supra, at page 451, and its holding therein in paragraph one of that syllabus, which the majority of this court has upheld today.
It is my opinion that Wintersville Ordinance No. 186 was properly enacted as emergency legislation,4 and that paragraph one of the syllabus in Morris v. Roseman, supra (162 Ohio St. 447), should be overruled.

The subject matter of the ordinance in question being zoning, it clearly falls within the category of police regulations and therefore may not be in conflict with general laws. However, neither party to this action has alleged any conflict in this instance.


Ordinance No. 186 provides as follows:
“Purpose. There is hereby established a Comprehensive Zoning Plan for the Village of Wintersville, Ohio. This plan is a part of a long-range general plan to guide and facilitate the orderly and beneficial growth of the community and to promote the public health, safety, convenience, comfort, prosperity, and general welfare. ■ More specifically, the purposes of this Comprehensive Zoning Plan are to encourage the social and economic stability of neighborhoods; to protect and con-' serve property values by minimizing conflicts in the use of neighboring property; to insure adequate open spaces between buildings; to act as a guide for the economical provisions of public facilities and services; and to assist private ownership in the enjoyment and use of land and buildings.”
This statement of purpose, setting forth the necessity of being-classified as emergency legislation, was substantiated by Section 2 of the ordinance which provides as follows:
“Effective date. In order to protect peace, health, safety, welfare, and general prosperity of the citizens of the village of Wintersville,. Ohio, this ordinance is declared to be an emergency ordinance and shall go into effect immediately upon its passage and approval.”